 



Exhibit 10.1
AMENDMENT NO. 2 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment No. 2 (“Amendment”) is made as of November 7, 2007, between
Spanish Broadcasting System, Inc., a Delaware corporation with offices located
at 2601 South Bayshore Drive, PH II, Coconut Grove, Florida 33133 (“SBS”) and
Marko Radlovic (hereinafter referred to as “Employee”), an individual.
RECITALS
     WHEREAS, SBS and Employee entered into a certain amended and restated
employment agreement dated October 31, 2003, as amended on July 21, 2005 (the
“Agreement”); and
     WHEREAS, SBS and Employee wish to amend the Agreement pursuant to the term
and conditions set forth herein below.
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties understand and agree to amend the Agreement as
follows:
     1. Amendment to Agreement. Upon effectiveness of this Amendment, as
provided in Section 2 below, the Agreement is hereby amended as follows:

  a.   Section 1 is hereby amended by deleting the words “Executive Vice
President/Chief Operating Officer for SBS” where the title appears thereof and
replaced with the following words “Executive Vice President and Chief Operating
Officer of the Radio Segment of SBS”.     b.   Section 4(c) is hereby amended in
its entirety and replaced with the following:              “(c) Performance
Bonus. Beginning September 30, 2007, Employee shall be entitled to a quarterly
performance bonus upon the recommendation of the CEO and the approval of the
Compensation Committee as follows:              (i) SBS shall pay Employee
thirty thousand dollars ($30,000) if “Radio Net Revenue” per quarter equals or
exceeds the radio sales budget established by SBS’ Chief Financial Officer
(“CFO”) and Employee (the “Sales Budget”) and certified by the CFO. “Radio Net
Revenue” shall mean gross billings derived from all revenue categories generated
by SBS’ radio entities, less any commissions retained by advertising agencies
placing advertisements or other services for their clients in SBS’ radio
operating entities, as certified by the CFO;

1



--------------------------------------------------------------------------------



 



           (ii) SBS shall pay Employee twenty thousand dollars ($20,000) if SBS’
Radio Net Revenue, excluding non-cash revenue, growth per quarter exceeds
general market cash revenue growth for the same quarter based on markets
measured by the Miller Kaplan Market Total Revenue Performance Summary report
and certified by the CFO;              (iii) SBS shall pay Employee thirty five
thousand dollars ($35,000) if Employee meets or exceeds SBS’ quarterly Radio
Station Operating Income, (“RSOI”) goal set forth in the Sales Budget. “RSOI” is
defined as radio operating income before depreciation and amortization, and gain
(loss) on the sale of assets and excluding stock-based compensation expense, as
certified by the CFO; and              (iv) An annual discretionary bonus,
subject to Compensation Committee approval, based upon the CEO’s recommendation
to the Committee with reference to Employee’s performance during the calendar
year.”     (c)   The Agreement is hereby amended by deleting the word “BCF”
where the word appears thereof and replaced with the following word “RSOI.”

     2. Effectiveness. This Amendment shall become effective at such time that
executed counterparts of this Amendment have been duly executed and delivered.
     3. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
     4. The remaining terms and conditions of the Agreement remain in full force
and effect.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as of the day and year first written above.

            SPANISH BROADCASTING SYSTEM, INC.
      By:   /s/ Raúl Alarcón, Jr.        Name:   Raúl Alarcón, Jr.       
Title:   President/CEO     

            EMPLOYEE
      /s/ Marko Radlovic        Marko Radlovic           

3